DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with: Yen Jung Sung on 5/20/2021.

The application has been amended as follows: 
The following claims have been amended: Claims 1, 3-8.  See below.
1. (Currently Amended) A multi-functional tool structure, comprising: 
a handle, a top part of the handle comprising an annular opening and at least two engaging recesses, each engaging recess recessed equidistantly on an inner surface of the annular opening, each engaging recess comprising a guiding slot and an engaging slot, the guiding slot and the engaging slot recessed on the inner surface of the annular opening, the guiding slot extending downward from a top surface of the annular opening, the engaging slot disposed below the guiding slot, an end of the engaging slot connected to the guiding slot; 
a base, the base comprising multiple stops, multiple slots, and a bottom part, the multiple stops and the multiple slots alternatingly disposed along an outer periphery of the  having a respective first joint, an outer side of one of the stops having an elastic assembly; wherein each of the multiple slots one of a plurality of tool heads and the bottom part comprises at least two engaging protrusions and a tool fixing recess, the engaging protrusions configured to engage the engaging recesses on the handle, and the tool fixing recess configured for accepting one of the plurality of tool heads; 
a cover, multiple second joints disposed on a bottom surface of the cover and configured for engaging with the first joints on the base; 
a hollow sleeve comprising a side opening and multiple grooves, the side opening disposed on one side of the sleeve, the multiple grooves disposed on an inner surface of the sleeve, the sleeve disposed on the base and located between the handle and the cover, the elastic assembly abutting the grooves; wherein when the sleeve is rotated by an external force, the elastic assembly is deformed in order to switch to one of the corresponding grooves; 
wherein the handle is separable from the base, the side opening is capable of corresponding to the one of the tool heads by rotation of the sleeve, such that the one of the tool heads is accessible from the side opening for fixing to the tool fixing recess on the base.

3. (Currently Amended) [[A]] The multi-functional tool structure as claimed in claim 1, wherein the elastic assembly comprises a side recessed hole, an elastic component and a steel ball, the side recessed hole disposed on the outer side of [[the ]]one of the stops, and ends of the elastic component abut against an end wall of the side recessed hole and the steel ball respectively, the steel ball abutting against the grooves on the sleeve by an[[the]] elastic force of the elastic component.

The multi-functional tool structure as claimed in claim 1, wherein the base and the sleeve are cylindrical.

5. (Currently amended) [[A]] The multi-functional tool structure as claimed in claim 1, wherein the handle comprises an internally threaded hole and a cutter, the internally threaded hole is disposed below the annular opening, and the cutter is fixed to the handle and extends outward from a[[the]] bottom part of the handle.

6. (Currently Amended) [[A]] The multi-functional tool structure as claimed in claim 1, wherein the cover is made from metal.

7. (Currently Amended) [[A]] The multi-functional tool structure as claimed in claim 1, wherein each of the tool heads comprise[[s]] a fixed end, the fixed end configured for securing to the tool fixing recess on the base.

8. (Currently Amended) [[A]] The multi-functional tool structure as claimed in claim 7, wherein a cross-sectional shape of the fixed end corresponds to a shape of the tool fixing recess.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is neither disclosed nor taught having a device including a multi-functional tool device including a handle with an annular opening, a base having an elastic assembly, a plurality of tool heads, a hollow sleeve, and an engaging recess with 
The closest prior art is a US Patent 5924339 which shows a multi-functional device including a handle with an annular opening, a base, a plurality of tool heads which does not have an elastic assembly on the outer side of the base.
The closest prior art is a US Patent 6293173 which shows a multi-functional device including a plurality of tool heads and an elastic assembly which does not include a handle with an annular opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.M./Examiner, Art Unit 3723                                                                                                                                                                                         
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723